November 3, 2009 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-8629 Subject:Nationwide VLI Separate Account – 4 Nationwide Life Insurance Company Post-Effective Amendment No. 39 (File No. 333-43671) CIK No. 0001041357 Ladies and Gentlemen: We are filing on behalf of Nationwide Life Insurance Company (“Nationwide”) and its Nationwide VLI Separate Account – 4 (the “Variable Account”) which is registered as a unit investment trust under the Investment Company Act of 1940. In that capacity, and in accordance with Regulation S-T governing electronic filing procedures, we submit for filing pursuant to Rule 485(a) under the Securities Act of 1933 (the “1933 Act”): 1. Letters pursuant to Rule 461 of the Securities Act of 1933 requesting accelerated effectiveness from Nationwide Investment Services Corporation, the underwriter, and Nationwide Life Insurance Company, for itself and on behalf of Nationwide VLI Separate Account – 4. The acceleration request letters are attached in this cover letter and are also included separately with this submission as correspondence; 2. One complete copy of Post-Effective Amendment No. 39 to the Variable Account’s Registration Statement (the “Post-Effective Amendment”); and 3. One copy of a power of attorney authorizing certain officers of Nationwide to take various actions on behalf of Nationwide and the Variable Account, including the execution of registration statements. An original power of attorney is on file with Nationwide. The purpose of this Post-Effective Amendment is to incorporate comments, received via Staff discussion on October 5, 2009, based on our previous post-effect amendment (No. 37) filed pursuant to Rule 485(a) and to include the Financial Statements and Independent Auditor’s Consent. Comments received on October 5, 2009 are addressed below. Nationwide has prepared and reviewed this Post-Effective Amendment. It is our opinion that the Post-Effective Amendment does not contain disclosures that render it ineligible to be effective under Rule 485(a). The following comments were provided by the Staff on October 5, 2009 PART A. 1. In Summary: Fee Tables Comment The only changes here seem to be (1) inserting the New York maximum charge and (2) substituting eight cents for eleven cents in the first numerical above and in the item 4. Appendix C: Blending Examples of Policy Charges and the calculations followingit. Confirm. Response In addition to those two changes, the “Representative (Charge)” amount listed for the “Cost of Insurance (Charge)” charge changed as well. The first bullet indicates that the charge is increased from $0.15 per month to $0.20 per month. 2. Appendix C: Blending Examples of Policy Charges A. Comment The note in the introductory paragraph states that “[t]he tables and examples in Appendix C of the Supplement dated May 1, 2009 will continue to apply to policies with applications signed before November 13, 2009.” Please consider amending the Appendix C of the Supplement dated May 1, 2009 with a separate filing for consistency with an initial N-6 which is currently under review (333-153343). Response Upon effectiveness of pending initial N-6 333-153343, Nationwide will consider via a separate filing to amend Appendix C in the Supplement dated May 1, 2009 for consistency. B. Comment Explain the tables and the numbers so that there is a “theme.” In other words, what are the examples supposed to demonstrate? There is no bases for comparison. A comparative charge or illustration would be helpful. Response The tables and the calculations intend to show various charges associated with the base, the rider and some blend of the two using a sample policy, in this case 80% allocation to the base and 20% to the rider. The referenced section has been revised.The underlined text in conjunction with the existing disclosure is intended to address this comment: · First sentence of the second paragraph: The tables and the calculations below show examples of how actual charges would be determined using a sample policy assuming: the policy is in year 3; the Total Specified Amount is $1,000,000.00; and the Total Specified Amount is allocated 80% to Base Specified Amount and 20% to Rider Specified Amount. · The following sentence was added after the first sentence in the second paragraph: In each table, the first column after the “Policy Year” column shows charges associated with the Base Policy, the second column shows charges associated with the Additional (insurance) Protection Rider and the third column shows how those charges will be “blended” with an election of the Additional (insurance) Protection Rider. 3. Appendix C: Blending Examples of Policy Charges Comment In the first example (immediately following the Premium Load table), where are some of the numbers coming from? In particular, what are “Target Premium (Base) Percentage” and “Excess Premium (Rider) Percentage” referring to? Are we assuming all Target as Base and all Rider as Excess? Since it does not necessarily have to be that way, if assumptions are made, state them here. It is especially confusing that 80/20 blend seems to be blend of base and rider and blend of rider and excess. Comment 3 is applicable for all of the examples in this section.
